EVERETT, Chief Judge
(concurring in the result):
“The trial counsel of a general or special court-martial . . . shall, under the direction of the court, prepare the record of the proceedings,” Article 38(a), Uniform Code of Military Justice, 10 U.S.C. § 838(a); for trials by general court-martial or by a special court-martial which adjudges a bad-conduct discharge, the military judge is entrusted with authentication of the record. Article 54, UCMJ, 10 U.S.C. § 854; para. 83 a, Manual for Courts-Martial, United States, 1969 (Revised edition).1 Consistent with his responsibility for preparing the record, the trial counsel must initially examine the record after it has been transcribed by the court reporter; until the record has been authenticated, he can make minor changes and direct the reporter to make major corrections. Para. 82e, Manual, supra.
Defense counsel, too, has a role in the preparation of the record. Article 38(c), UCMJ, 10 U.S.C. § 838(c), makes reference to it in these terms (emphasis added):
In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters as he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.
That role is more specifically discussed in paragraph 82e of the Manual:
When undue delay will not result, the trial counsel should permit the defense *198counsel to examine the record before it is forwarded to the convening authority. A suitable notation that this examination has been accomplished by the defense counsel should be included in the record, preferably on the page bearing the authentication. See appendix 9c for form. If the defense counsel discovers errors or omissions in the record, he should suggest to the trial counsel appropriate changes to make the record show the true proceedings. If the trial counsel does not concur with the defense counsel as to a suggested change, or if the record has already been authenticated, the trial counsel should bring the suggestions to the attention of those who authenticated the record.
It appears consistent with this language that the defense counsel may examine the record either before or after authentication; probably this flexibility was allowed to deal with the varying circumstances that might affect the respective availabilities of the defense counsel to examine the record and the military judge to authenticate it. “[A]s soon as the record is authenticated,” a copy must be delivered to the accused. Para. 82 g, Manual, supra. See Article 54(c). At that stage, if he has not already had an opportunity to examine the record, the defense counsel presumably can obtain a copy from the accused for inspection. In any event, both the Code and the Manual seem to contemplate that the defense counsel receive an opportunity to bring possible errors and omissions in the record to the attention of those who authenticate and review the record. See United States v. Cruz, 5 M.J. 286, 288 (C.M.A.1978).
Of course, as the principal opinion suggests, the most orderly way to proceed would be for trial counsel initially to examine and correct the record; then deliver it to the defense counsel for his examination and suggestion of any errors; only after that has occurred, transmit it to the military judge for authentication. However, since the defense counsel may not be readily available at the installation where the record is being prepared, this scenario will not always be feasible or might result in “undue delay.” See para. 82e, Manual, supra. Also, just as in the case at hand, a possible error in the record may be overlooked in the first instance by the trial defense counsel and by the military judge.
As the principal opinion observes, the American Bar Association Standards contemplate that a defense counsel will have some opportunity to be heard on proposed correction of errors or omissions in the record. See United States v. Wilkerson, 1 M.J. 56, 57 n.1 (C.M.A.1975). However, not only these Standards but also basic rights to due process are involved. The possibility that an error may occur in transcribing the events of trial — as probably happened in the case at hand — is great enough for due process to require that a defense counsel be afforded some opportunity to call attention to what he believes may have been an erroneous transcription. Moreover, once a record has been authenticated by the military judge — and so is to be presumed regular and correct — an ex parte change in that record cannot appropriately be made without at least giving the defense an opportunity to be heard thereon. Of course, the nature and scope of the change will affect the type of hearing that is required; probably in many instances an adequate hearing can be provided by allowing the respective parties to present affidavits and other documentary evidence for consideration by the authenticating judge.2
*199In the present ease, a Certificate of Correction was authenticated by the military judge — presumably at the request of appellate government counsel — without any notice to appellant or his counsel that a correction was proposed and then was filed with, and accepted by, the Court of Military Review. Such a procedure was inconsistent with Fifth Amendment due process rights and also, in my view, transgressed the obvious intent of the Manual that a defense counsel have some reasonable opportunity to be heard concerning errors or omissions in the record (para. 82e, Manual, supra); the certificate remains open to attack because of these procedural defects. As the principal opinion makes clear, the error was compounded subsequently by the refusal of the Court of Military Review to grant appellant’s motion for discovery of the court reporter’s notes and tapes.
In many instances, an error in transcription of proceedings will concern the testimony of witnesses, the argument of counsel, or other events which the military judge observed. In the present instance, the error concerns the accuracy of his instructions. Perhaps a judge has a special reason to want a record of trial modified so that it will recite that he gave correct advice and made correct rulings, rather than the contrary. Any such interest does not of itself preclude him from considering fairly and objectively a correction of the record suggested by others or from proposing a correction on his own initiative. But, regardless of who proposes a correction or what it concerns, the judge must allow the defense counsel, as the representative of the accused, a reasonable opportunity to know that a correction is being considered and an opportunity to contest the correction with supporting affidavits or other appropriate evidence if the defense counsel so chooses.3 Moreover, upon timely request by a defense counsel, either the judge or other reviewing authorities should take whatever action may be reasonably necessary to assure a defense counsel reasonable access to a reporter’s notes or tapes.4 In a situation where the military judge is not reasonably available to provide a hearing on a proposed correction, the Court of Military Review— which has fact-finding powers — can serve as the forum for considering the correction.
According to the dissent, it now has been made clear that the record was erroneously transcribed; so it should be corrected to include the word “not” at the appropriate point in the judge’s instructions to the court members. However, the documents in the record before us do not adequately reflect that the existence of an omission in the record has been established; appellate defense counsel — as I understood the oral argument and documents filed subsequent thereto — do not concede this point. Therefore, the Court of Military Review must provide an opportunity for appellant to be heard — either before it or before the trial judge — so that counsel for appellant can contest the proposed correction if he chooses to do so.5
Finally, I shall reiterate here the concern that I expressed during the oral argument. Apparently, the reporter’s notes and tapes still exist at the place of trial and reveal conclusively whether the judge used the word “not” in his instructions. Counsel for the parties should have been able to devise some mutually satisfactory, informal procedure whereby they could have ascertained what the judge said without the necessity for the various pleadings and the *200extensive oral argument in this Court. Hopefully, in the future, any similar issue will be resolved without the occasion for an accused to seek review thereof in our Court.

. Alternative provisions are made for authentication if the judge is dead, disabled or absent. See Article 54, Uniform Code of Military Justice, 10 U.S.C. § 854.


. A conference telephone call among the judge, trial and defense counsel, and perhaps the court reporter may be another means to provide an adequate hearing. A defendant has a right to be present at his criminal trial, but he has no right to be present at the appeal of his conviction. See, e. g., Price v. Johnston, 334 U.S. 266, 68 S.Ct. 1049, 92 L.Ed. 1356 (1948); Dowdell v. United States, 221 U.S. 325, 31 S.Ct. 590, 55 L.Ed. 753 (1911); Schwab v. Berggren, 143 U.S. 442, 12 S.Ct. 525, 36 L.Ed. 218 (1892). Likewise, he need not be present for a hearing on a certificate of correction. Cf. Dowdell v. United States, supra. Moreover, such a hearing should be molded to fit the type of issue to be considered and the circumstances under which that issue arises.


. Normally the trial defense counsel should be notified of the proposed change; but if the case has reached the Court of Military Review or our Court, appellate defense counsel should be notified. I foresee few occasions when a witness’ live testimony will be necessary in determining whether a correction should be made.


. The original notes and tapes relating to a record of trial should be retained until appellate review of the case has been completed, since— as here — even after the action of the convening authority, some question may arise as to the accuracy of the record of trial.


. If the tapes are made available to appellate defense counsel or to his authorized representative at the situs of the trial and reveal that an omission occurred in the record, I presume that the defense would perceive no reason for such a contest.